 



Exhibit 10.41

 



 

 



LOAN AGREEMENT

 

 

 

 

Entered into between:

 

 

 

 

GUY R. KEBBLE

 

 

 

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

SURE PURE MARKETING SOUTH AFRICA PROPRIETARY LIMITED

Registration Number: 2007/031989/07



dated as of  July 6, 2015

 



 

 

 

 



WHEREBY IT IS AGREED AS FOLLOWS:

 

1.DEFINITIONS

 

1.1The following terms shall have the meaning assigned to them hereunder,
namely:

 

1.1.1“Agreement” means this loan agreement.

 

1.1.2“Borrower” means Sure Pure Marketing South Africa Proprietary Limited,
registration number: 2007/031989/07.

 

1.1.3“Business Day” means any day except a Saturday, Sunday or public holiday in
South Africa.

 

1.1.4“Lender” means Guy R. Kebble, an individual residing at Middelhuis,
Overture, 30 Oak Avenue, Kenilworth, South Africa.

 

1.1.5“Loan Capital” means the term defined in clause 2.1 below.

 

1.1.6“Parties” means the Borrower and the Lender.

 

1.1.7“Person” means a natural or juristic person.

 

1.1.8“Signature Date” means the date by which all parties hereto have signed
this agreement.

 



2LOAN

 

2.1The Lender hereby agrees to lend to the Borrower from time to time upon the
request of the Borrower, and the Borrower hereby agrees to borrow from the
Lender, up to the sum of R3 000 000. This sum is hereinafter referred to as the
“Loan Capital”.

 

2.2Except for the advance of Loan Capital referred to in clause 2.3 below, the
Loan Capital shall be advanced in varying amounts to the Borrower as agreed by
the parties from time to time:

 

Bank: ABSA

Account Holder: SurePure Marketing South Africa (Pty) Ltd

Branch: 631010

Account Number: 4071 309 716

 

2.3The first borrowing by the Borrower from the Lender shall be in the amount of
R 2 000 000 and shall be made on or before the Signature Date, which shall be
advanced to the Borrower into the bank account referred to in clause 2.2..

 



 

 

 

2.4The Loan Capital shall be due and repayable to the Lender on 31 December
2015. At the Borrower’s option, the Loan Capital shall be due and repayable to
the Lender at any time.

 

2.5Interest shall be charged by the Lender on the Loan Capital (as well as any
other amount due to the Lender in terms of this Agreement) at the rate of 2% per
month from date of payment to date of repayment. Interest shall be compounded
monthly in arrears at the end of each month. This interest shall be due and
payable upon repayment of the Loan Capital.

 

2.6There will be a R40 000 upfront raising fee payable by the Borrower to the
Lender. This fee will be capitalised up front and will be due and payable to the
Lender at the same time as the Loan Capital and will accrue interest in the same
way as the Loan Capital.

 

2.7The Borrower shall be liable for all the legal costs incurred by the Lender
whatsoever with respect to the making of the loan of the Loan Capital in terms
of this Agreement.

 

2.8All payments to the Lender by the Borrower in terms of this Agreement shall
be made by electronic fund transfer into the nominated bank account of the
Lender without setoff or deduction.

 

2.9If the Borrower breaches any term of this Agreement then the Lender shall be
entitled to demand immediate repayment of the Loan Capital and interest thereon.

 

2.10The Lender is freely entitled to cede its rights under this Agreement to any
person it elects in its sole discretion (which may include a cession to two or
more persons). If there is a cession to two or more persons, then the Borrower
hereby consents to the splitting of claims which will arise as a result thereof.

 

3RENOUNCIATION OF EXCEPTIONS

 

3.1The Borrower renounces the following legal exceptions (and it warrants it is
fully aware of the legal implications hereof):

 

3.1.1non numeratae pecuniae - which entitles the Borrower to claim that no
moneys were in fact paid over,

 

3.1.2non cause debiti - which entitles the Borrower to claim that the debt does
not exist,

 

3.1.3errore calculi - which entitles the Borrower to claim that the amount
claimed has been incorrectly calculated, and

 



 

 

 

3.1.4revision of accounts - which entitles the Borrower to claim that the Lender
revises its accounts in respect of the Borrower’s indebtedness.

 

4CERTIFICATE OF INDEBTEDNESS

 

4.1Any obligation of the Borrower and/or the amount of the indebtedness of the
Borrower to the Lender at any time (including but not limited to interest, the
rate of interest and the method of calculation thereof) shall be determined and
shall be prima facie proved by a certificate under the signature of the Lender
and in this event such certificate shall be:

 

4.1.1prima facie proof of the obligation or amount of the indebtedness of the
Borrower including prima facie proof of an amount which would otherwise be
illiquid; and

 

4.1.2valid against the Borrower in any competent court for the purpose of
obtaining judgment on a summary basis; and

 

4.1.3deemed to be sufficient particularity for the purposes of pleading or trial
in any action instituted by the Lender against the Borrower under this
agreement.

 

5COSTS

 

5.1Should the Lender incur any legal costs in enforcing its rights against the
Borrower in terms of this agreement then the Borrower shall be liable for all
such costs whatsoever on an attorney and own client scale.

 

6DOMICILIUM CITANDI ET EXECUTANDI

 

6.1The parties choose as their domicilium citandi et executandi for all purposes
under this agreement, whether in respect of court or arbitration process,
notices or other documents or communications of whatsoever nature, the following
addresses:

 

6.1.1The Lender:

 

Endhuis, Overture, 30 Oak Avenue, Kenilworth, South Africa

 

Email: guy.kebble@surepureinc.com

 

6.1.2The Borrower:

 

1 st Floor Josephine Mill, 13 Boundary Road, Newlands 7700 South Africa

 

Email: stephen.robinson@surepureinc.com

 



 

 

 

6.2Any notice or communications required or permitted to be given in terms of
this agreement shall be valid and effective only if in writing but it shall be
competent to give notice by telefax or email.

 

6.3Any party may by notice to any other party change the address chosen as its
domicilium citandi et executandi vis-a-vis that party to another physical
address, telefax number or an email address: Provided that the change shall
become effective vis-a-vis that addressee on the 7th (seventh) working day from
the deemed receipt of the notice by the addressee, and provided that each party
must always have a physical address in South Africa as one of the various
options for its domicilium citandi et executandi.

 

6.4Any document:

 

6.4.1sent by prepaid registered post in a correctly addressed envelope to any
party at its domicilium citandi et executandi shall be deemed to have been
received on the 4th (fourth) Business Day after posting;

 

6.4.2delivered by hand to a responsible person during ordinary business hours at
its domicilium citandi et executandi shall be deemed to have been received on
the day of delivery; or

 

6.4.3sent by telefax or email shall be deemed to have been received on the date
of dispatch.

 

6.5Notwithstanding anything to the contrary herein contained, a written notice
or communication actually received by a party shall be an adequate written
notice or communication to it notwithstanding that it was not sent to or
delivered at its chosen domicilium citandi et executandi.

 

7INTERPRETATION

 

7.1The clause headings in this agreement have been inserted for convenience only
and will not be taken into consideration in its interpretation.

 

7.2This agreement constitutes the whole agreement between the parties with
regard to the subject matter hereof and supersedes all prior verbal or written
agreements or understandings or representations by or between the parties
regarding the subject matter of this agreement, and the parties will not be
entitled to rely, in any dispute regarding this agreement, on any terms,
conditions or representations not expressly contained in this agreement.

 

7.3The validity, application and interpretation of this agreement will be
governed by the laws of the Republic of South Africa.

 



 

 

 

7.4In this agreement, unless a contrary intention clearly appears:

 

7.4.1words importing any one gender include the other two genders;

 

7.4.2words importing the singular include the plural and vice versa; and

 

7.4.3reference to natural persons include juristic persons (which includes
trusts) and vice versa;

 

7.5If any provision in clause 1 and/or 7 is a substantive provision conferring
rights or imposing obligations on any party, then notwithstanding that such
provision is contained in clause 1 and/or 7, effect shall be given thereto as if
such provision were a substantive provision in the body of the agreement.

 

7.6No agreement varying, adding to, deleting from, or cancelling this agreement
and no waiver of any right under this agreement shall be effective unless
reduced to writing and signed by or on behalf of the parties.

 

7.7No relaxation by a party of any of its rights in terms of this agreement at
any time shall prejudice or be deemed to be a waiver of its rights, unless it is
a written waiver, and the waiver shall relate only to the specific instance in
question and for the purpose given.

 

7.8Each and every clause and sub-clause in this agreement shall be severable
from the other clauses in this agreement and in the event of any clause or
sub-clause being held void, voidable, invalid or otherwise unenforceable by any
competent court for any reason same shall not affect the validity and
enforceability of the remaining clauses or sub-clauses.

 

7.9The terms of this agreement have been negotiated and the rule of
interpretation which construes the agreement against the party who drafted it
shall not be applicable.

 

7.10This agreement may be signed in counter parts and together each separate
counterpart shall form one agreement.

 

8ARBITRATION

 

8.1In any dispute between the parties which arises in regard to any of the
following, may at the sole option and sole discretion of the Lender and on
notice by the Lender to the Borrower, be submitted to arbitration in terms of
this clause 8:

 

8.1.1the interpretation of this agreement; or

 

8.1.2the carrying into effect of this agreement; or

 



 

 

 

8.1.3any of the parties’ rights and obligations arising from this agreement; or

 

8.1.4the termination or purported termination of this agreement; or

 

8.1.5arising from the termination of this agreement; or

 

8.1.6the rectification or proposed rectification of this agreement, or

 

8.1.7out of or pursuant to this agreement or on any matter which in terms of
this agreement requires agreement by the parties.

 

8.2That arbitration shall be held

 

8.2.1with only the parties and their representatives including their legal
representatives, present thereat;

 

8.2.2at Cape Town.

 

8.3It is the intention that the arbitration shall, where possible, be held and
concluded in 45 (forty five) Business Days after it has been demanded. The
parties shall use their best endeavours to procure the expeditious completion of
the arbitration. Demand for arbitration shall be made through the delivery of
written notice.

 

8.4The arbitration shall be subject to the arbitration legislation for the time
being in force in South Africa.

 

8.5The arbitrator shall be an impartial admitted commercial attorney or advocate
whether practicing or non-practicing of not less than 10 (ten) years standing
appointed by the parties or, failing agreement by the parties within 14
(fourteen) days after the arbitration has been demanded, at the request of
either of the parties shall be nominated by the Law Society of the Cape of Good
Hope. If that Society fails or refuses to make the nomination, either party may
approach the High Court of South Africa to make such an appointment. To the
extent necessary, the court is expressly empowered to do so.

 

8.6A pre-arbitration meeting will be held in the presence of the arbitrator in
order to agree on the process to be followed and the service of pleadings and
notices. In the absence of agreement the arbitrator will make a ruling as to
such service and time limits. In the event that any party to the arbitration
fails or refuses to attend a pre-arbitration meeting which is convened by the
arbitrator then the arbitrator nevertheless retains the discretion to make
his/her aforesaid ruling, despite one or more parties to the arbitration not
being present at the meeting.

 



 

 

 

8.7The parties shall keep the evidence in the arbitration proceedings and any
other ruling made by any arbitrator confidential unless otherwise contemplated
herein.

 

8.8The arbitrator shall be obliged to give his award in writing fully supported
by reasons.

 

8.9The provisions of this clause are several from the rest of this agreement and
shall remain in effect even if this agreement is terminated for any reason.

 

8.10The arbitrator shall have the powers of a judge of the high court of South
Africa.

 

8.11The decision of the arbitrator shall be final and binding and may be made an
award of the High Court of South Africa.

 

8.12This clause shall not mean or be deemed to mean or interpreted to mean that
any of the parties shall be precluded from obtaining an interdict or urgent
relief from a court of competent jurisdiction, which they may do so in their
sole discretion, unless the particular point in question has already been
submitted to arbitration in terms of this clause.

 

8.13For the sake of clarity it is agreed that the intent of clause 8.1 above is
that the Borrower may not enforce this arbitration clause against the Lender but
the Lender may, in its discretion, enforce it against the Borrower. This
arbitration clause may not however be enforced with respect to any matter that
has already been instituted in a court of competent jurisdiction.

 

SIGNED AT THIS 6th DAY OF JULY 2015           /s/ Guy Kebble   Lender          
            SIGNED AT THIS 6th DAY OF JULY 2015   SUREPURE MARKETING SOUTH
AFRICA PTY LTD.       /s/ Stephen M. Robinson   On behalf of the Borrower, who
warrants that he is duly authorised  

 

 

 

 



 

 

 

 

